Citation Nr: 0021433	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-12 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a back disability 
with sciatic nerve involvement.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant served in the U.S. Naval Reserves from February 
1951 to May 1961.  His service including a period of active 
duty for training from June 24, 1951 to July 7, 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  That rating decision denied 
service connection for a bilateral foot condition, a back 
condition with sciatic nerve involvement and an acquired 
psychiatric disorder.  During the course of this appeal, 
pursuant to the appellant's request, the appellant's claim 
was transferred from the RO in Los Angeles to the RO in San 
Diego.

In February 2000, a hearing was held in San Diego, 
California, before the undersigned, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000). 

This case was previously before the Board in November 1998 
when it was remanded for additional records and a VA 
examination.  The VA examination was accomplished, but not 
all records have been associated with the claims file.  The 
RO has assisted the appellant to the extent possible without 
his cooperation.  The Board proceeds with its review of the 
appeal.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal, to the 
extent possible.

2.  Any injury to the appellant's foot during his active duty 
for training was acute and transitory and completely resolved 
without current residuals.

3.  The earliest evidence of a back or foot disorder is many 
years after the appellant's active duty for training.  

4.  The medical evidence of record does not establish that 
the appellant's current back or foot disorders are related to 
injury in service.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred during active 
duty for training.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  A back disorder with sciatic nerve involvement was not 
incurred during active duty for training.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

3  Service connection for an acquired psychiatric disorder, 
claimed as secondary to nonservice-connected disabilities, is 
precluded by law.  38 C.F.R. § 3.310; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1994, the National Personnel Records Center (NPRC) 
verified that the appellant had service in the U.S. Naval 
Reserves from February 1951 to May 1961.  It was specifically 
noted that he had not served on active duty.  In June 1994, 
the NPRC confirmed that the appellant had served on active 
duty for training (ACDUTRA) from June 24, 1951 to July 7, 
1951.

The medical records of the appellant's service in the 
Reserves reveal that second-degree pes planus was observed in 
February 1951.  Upon examination in February 1955, the feet, 
lower extremities, spine, and neurologic system were 
clinically evaluated as normal.  

In October 1987, a private operation report notes that the 
appellant received an epidural steroid injection.  A long 
history of back pain was noted as well as a previous 
injection in September 1986.  Currently he complained of pain 
radiating from his back down through his leg and to his foot.  

A July 1988 letter from a psychiatrist, T. Curtis, MD, 
discusses the origin of the appellant's psychiatric disorder.  
He wrote that the "disabling mental condition was observed 
to be connected to his descriptions of the convincing details 
of physical trauma and related emotional trauma in his 
employment."  Dr. Curtis added that there were no 
preexisting personality disorders or other mental disorders 
and "if not for the trauma arising from [the appellant's] 
employment . . . [he] would not have sustained his 
Generalized Anxiety Disorder with depression and 
Psychological Factors Affecting Physical Conditions."

The report of an April 1992 medical examination conducted in 
conjunction with a State disability claim indicates that 
work-related accidents in 1986 and 1989 had caused permanent 
injury to L2, L3, L4, L5 and S1 areas.  The examiner could 
find no evidence of prior injuries relating to the 
appellant's condition.  

A letter received in January 1994 from the appellant's 
chiropractor notes that during the appellant's basic 
training, he was forced to seek medical treatment for the 
turning of his left and right foot outward.  This was now 
believed to have led to the partial deterioration of the 
appellant's back and sciatic nerves.

In a June 1994 statement, the appellant reported that he had 
been injured during basic training from June 1951 to July 
1951.  He stated that he had injured his left foot after 
jumping in an obstacle course.  He reported that special 
shoes had been provided for the remainder of his period of 
basic training. 

In February 1994, the appellant was provided a VA hip 
examination.  He related an injury at work in 1978 when he 
was attempting to plug in an electrical heater, and his chair 
tipped over on him injuring his left low back.  He also 
indicated that his back started to hurt six months after 
special shoes were made for him in service.  He also stated 
that surgery was performed to his L3, L4,and L5 disks in 
1979.  Diagnoses included the following:  (1) injuries to the 
low back; (2) status post surgery to the low back; (3) 
sensory neuropathy of the left lower extremity; (4) left 
sciatic neuritis; (5) ununited ossicles near the medial 
corner of the navicular, both feet; and (6) posterior and 
inferior calcaneal spur formation, both feet.

In a March 1994 VA mental disorders examination, the 
appellant related an extensive history to the examiner.  The 
diagnosis was major depression by history. 

In a May 1994 letter from the appellant's chiropractor, he 
writes that the appellant entered his office in June 1991 for 
evaluation and treatment of left foot pain, left leg pain and 
low back pain.  He indicated that it was his professional 
opinion that "the injuries sustained . . . are related 
directly to the injuries sustained while [the appellant] was 
in the military.  The diagnoses at the time of his original 
evaluation in June 1991 were noted as lumbar disc syndrome 
secondary to leg injury, lumbalgia and sciatica. 

In several different communications with VA, the appellant 
has alleged considerable wrongdoing on the part of VA with 
regard to mishandling the appellant's records, 
mischaracterizing his service, and failing to obtain all the 
evidence.  In a September 1998 statement, the appellant 
reported that "State disability has issued a determination 
that my condition is pre-existing to my Navy Disability," 
and "the State traced my disability back to Military Service 
of over 10 years Active and Reserve Duty."  On initial 
review of the appellant's claim by the Board in November 
1998, the claim was remanded in part to obtain these records, 
and to obtain all records of the appellant's treatment since 
his single confirmed period of active duty for training in 
June and July 1955.  The RO was also instructed to obtain, 
with the appellant's permission, any records relating to any 
injuries on file with his former employers, as well as any 
records prepared in connection with the appellant's claim or 
claims for benefits from any State Department of Social 
Services.  Finally, another VA examination was to be 
conducted to determine the etiology of any back and foot 
disorders. 

An October 1998 letter from the State Workers' Compensation 
Appeals Board shows that the appellant's claim had been 
denied because it was determined that he did not sustain an 
industrial injury to his back and psyche.

A notice of award letter dated March 1992 from the Social 
Security Administration (SSA) shows that the appellant was 
entitlement to monthly disability benefits beginning in July 
1991 based on his disability which began in January 1991.

In a February 2000 personal hearing, the appellant reiterated 
his claim that his foot and back problems were caused by his 
military service.  He testified that he was injured while 
running an obstacle course during basic training, when he 
came down on his left foot after climbing over a wall.  His 
foot began to bother him, and he sought treatment from a 
doctor.  A special insert was made for his shoe which seemed 
to correct the condition, to a certain extent.  He testified 
that his injury damaged his sciatic nerve and caused him to 
have a back condition and also caused the problems with his 
right foot.  He further testified that he also developed a 
psychiatric disorder as a result of the stress associated 
with his foot and back.  At the hearing, the appellant 
presented a large binder with additional evidence consisting 
largely of copies of records already on file.  

In February 2000, the RO wrote the appellant asking for the 
actual records in which the appellant claimed that the State 
had traced his disabilities to his prior active duty for 
training in 1951.  The RO also asked for permission to 
contact the appellant's pervious employers, and asked that 
the Social Security Benefits Package showing the examination 
of the disabilities, to include the actual disabilities for 
which he is being compensated, be forwarded to VA to assist 
in his claim.  

In response to the RO's request, the appellant wrote in a 
February 2000 letter that he considered the RO's inquiry to 
be "an obvious attempt to again stall my claim for 
benefits."  He added that the RO's action was "finished 
except for my medical exam and any further letters of this 
type will be considered as deliberate and intentional 
harassment."

In March 2000, the appellant was provided a VA orthopedic and 
foot examination.  He recounted his extensive history of 
injury in service, which the examiner noted in the 
examination report.  The examiner then noted that he reviewed 
all of the medical records, which took almost an hour.  He 
wrote that unfortunately there was very little present in the 
records which pertained to his military service and most of 
the records had been prepared by the appellant himself.  The 
examiner noted that in reviewing all of the records, there 
was one reference to a military injury in June 1951 in Basic 
Training when the appellant "jumped an obstacle course, 
landing on [his] feet, causing injury to [his] left foot."  
The examiner stated that the records then failed to provide 
any further documentation of his injuries until a report that 
in December 1986 he injured his low back at work while 
crawling under a desk to install a heater.  His more recent 
medical history was also reviewed and noted on the 
examination report.  The examiner then made the following 
comments:

This [appellant] has evidence of 
significant degenerative discogenic 
disease in the lumbar spine, with an 
associated lumbar radiculopathy.  He 
alleges an injury to his left foot while 
in military [service] in 1951, but as far 
as can be determined, it would appear 
that he sustained nothing more than a 
very minor inversion sprain injury of the 
foot and there is no indication of any 
significant residual disability or 
functional impairment as a result of that 
foot injury.

He also alleges to have injured his back 
at the time of that injury, resulting in 
a progressive deterioration of the back 
condition, leading to his present 
disability.  Unfortunately, there are no 
medical records available that would 
indicate a low back injury at the time of 
his initial injury in 1951, nor is there 
a history of any further injury, 
treatment or diagnostic workup for 
problems related to his back.  It is not 
until he had an industrial injury in 1986 
that he is found to have significant 
degenerative problems in the lumbar 
spine.  It can be argued that an injury 
in 1951 had caused progressive 
deterioration and/or degeneration in the 
[appellant's] low back, leading to the 
changes noted in 1986, but, again, 
unfortunately, there is no documentation 
available that leads one to that 
conclusion.  Thus, it is only conjectural 
as to whether or not the veteran actually 
sustained any type of injury to his back 
in association with his service-
connected, rather minor foot injury in 
1951.

In April, 2000, the appellant wrote the RO indicating that he 
was dissatisfied with the conduct and results of his recent 
VA examination.  He questioned the examiner's qualifications, 
stated that he advised the examiner how to read the X-rays, 
that the examiner did not understand that the sciatic nerve 
must be examined by a nerve specialist, and stated that 
"[t]his is a condition that becomes progressively worse 
through the years."

Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). Service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Service connection may also be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

Analysis

The appellant essentially is claiming that he sustained an 
injury to his left foot in service, and that this injury in 
turn caused his right foot and back disorders.  He further 
claims that he has acquired a psychiatric disorder as a 
result of the stress from his back and foot disorders.  

Further, the appellant has consistently maintained that VA 
has failed to recognize his active service and that records 
which would prove his service, as well as inservice treatment 
records, were destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis.  First, while it is true 
that a 1973 fire at the NPRC did destroy many records, there 
is no indication that the appellant's records were among 
these.  Verification of the appellant's service was received 
from the NPRC in January 1994.  It was specifically noted 
that he had not served on active duty, but only had one 
confirmed period of active duty for training (ACDUTRA) for 
approximately six weeks in 1951.  Available medical records 
were forwarded, including records both before and after his 
period of ACDUTRA.  It is the practice of NPRC where records 
are fire damaged, or may be lost due to fire, to indicate so 
in the written response to requests for information.  There 
is no indication in any correspondence from NPRC that the 
appellant's records were fire damaged, or that they are 
incomplete.  Nor does it appear from actual examination of 
the records themselves that they were fire damaged.  As such, 
the Board concludes that all available records are on file 
and that his military service is accurately represented in 
the January 1994 statement from NPRC.

A.  The Feet and Back.

The Board finds that the claims for service connection for a 
bilateral foot disorder and back disorder with sciatic nerve 
involvement are well grounded.  The appellant has presented 
medical evidence of current foot and back disorders, has 
testified to the occurrence of injury during active duty for 
training, and a May 1994 chiropractor's statement generally 
links the appellant's current foot and back disorders to the 
type of injury he claims to have suffered in service.  As 
such, the claim is possible.  38 U.S.C. § 5107(a); see 
Hensley v. West, 212 F. 3d 1255, 1963 (Fed. Cir. 2000).

The appellant has testified that he injured his foot during 
active duty for training and that at the same time, this 
caused an injury to his back and other foot.  The Board 
accepts this lay statement as evidence of incurrence of an 
injury.  The Board also accepts his current medical records 
as evidence of current disability.  The only remaining 
question is whether his current foot disability is related to 
the injury in service.

There is no indication of treatment for any foot or back 
trouble until an October 1987 operation report in which the 
appellant received a steroid injection for relief of pain 
described as left-sided pain radiating from his back down 
through his leg and to his foot.  This is more than 36 years 
following his brief period of active duty for training.  The 
appellant was treated for a complaint of foot pain in 
February 1988 when he was being treated for symptoms of a 
herniated disk.  The report of his treatment clearly 
indicates that the origin of this foot pain was an injury in 
1985 when the appellant was injured tripping over a seat belt 
while getting out of a car.  

The only medical opinion which attempts to link the 
appellant's foot disorder to his military service is that of 
his chiropractor.  In a May 1994 statement, the chiropractor 
wrote that in his opinion the injuries sustained by the 
appellant related directly to the injuries sustained while 
the appellant was in the military.  However, this opinion did 
not render any diagnosis of a foot disorder, it merely noted 
that the appellant complained of foot pain when he was first 
evaluated.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that a diagnosis of pain, cannot, 
without connection to an underlying condition and a medical 
nexus to service, warrant service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no 
other medical evidence linking the appellant's current foot 
disorders to injury in service.  

With regard to the appellant's back disorder, the 
chiropractor in the May 1994 opinion was more direct.  He 
indicated that the appellant had a lumbar disc syndrome 
secondary to leg injury.  In an earlier January 1994 
statement, he stated simply that the appellant was forced to 
seek treatment during basic training for the turning of his 
left and right foot outward and "this was now believed to 
have lead to the partial deterioration of the appellant's 
back and sciatic nerves."  

While the Board accepts the opinion of the chiropractor as 
medical evidence linking the back disorder to the foot injury 
in service, it is simply outweighed by other, more complete 
medical evidence indicating that there is no connection 
between any current back disorder and injury in service.  The 
report of an April 1992 medical examination clearly relates 
the appellant's current back disorders to work-related 
accidents in 1986 and 1989 which had caused permanent injury 
to L2, L3, L4, L5 and S1 areas.  The examiner specifically 
indicated that he could find no evidence of prior injuries 
relating to the appellant's condition.  

The most probative evidence of whether there is any 
connection between the appellant's current foot disorder or 
back disorder, and the appellant's ACDUTRA is the opinion of 
the VA examiner in March 2000.  The examination and opinion 
was solicited to specifically address this question.  As 
such, the examiner indicated that he reviewed the actual 
medical records, as well as taking a history from the 
appellant and conducting a physical examination.  It was his 
opinion that the appellant sustained "nothing more than a 
very minor inversion sprain injury of the foot and there is 
no indication of any significant residual disability or 
functional impairment as a result of that foot injury."  
With regard to the appellant's contention that the foot 
injury resulted in problems with his back, the examiner noted 
first that there was no back disorder noted in the medical 
records until an industrial injury in 1986, and there was no 
documentation in the medical records which led to the 
conclusion that an injury in 1951 led to the degenerative 
changes noted in the appellant's low back in 1986.  In the 
examiner's opinion, any such conclusion would be merely 
conjectural.  

The Board notes the complaints by the appellant regarding the 
adequacy of the above VA examination.  However, the appellant 
has not shown how the examination was inadequate or the 
examiner unqualified to render an opinion.  The examination 
was thorough, included both the appellant's history and an 
examination of the appellant's condition, and the examiner's 
opinion was rendered following a complete review of the 
medical records.  There is no indication that the examination 
was inadequate.  Rather it appears that the appellant is 
attempting to substitute his judgment for the judgment of a 
qualified medical professional.  The Board has considered the 
appellant's claims that his disabilities are connected to his 
military service; however, the appellant's sworn testimony 
and other statements are not competent evidence to establish 
the etiology of his disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his current foot and back 
disabilities are the result of an injury during his basic 
training over 48 years ago rather than the result of his 
several back injuries reported as occurring in 1978, 1986, 
and 1989.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Further, the Board notes that while the appellant has 
indicated that the "State" had issued a determination 
tracing his disability back to his military service, and the 
RO attempted to obtain these records as well as other records 
from the appellant which he had indicated existed and might 
be relevant, he has refused to cooperate with the RO's 
request.  While VA has a certain obligation to assist in 
obtaining evidence in support of the claim, the Court has 
repeatedly held that the appellant has a concomitant 
obligation to do his or her part.  As the Court has stated:  
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
In the case of obtaining medical records, the appellant has 
the corresponding duty to advise VA of the existence and, if 
possible, location of any other records that may be obtained 
by any state or local government authority, and any medical, 
employment, or other non-government records which are 
pertinent and specific to the appellant's claim.  38 C.F.R. § 
3.159.  Further, in some instances, such as the obtaining of 
private clinical records, an authorization or release from 
the appellant is affirmatively mandated.  38 C.F.R. § 3.159;  
see also White v. Derwinski, 1 Vet. App. 519, 520-521 (1991).  
Since the appellant has refused to identify the determination 
which related his current disabilities to his military 
service, and has refused to supply any additional information 
under threat of harassment, the Board finds that VA has 
fulfilled its duty to assist the appellant in developing 
facts pertinent to the claim.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In conclusion, the Board therefore finds as a matter of fact 
that the appellant sustained a minor foot injury in 1951, 
that this injury was acute and transitory and did not result 
in residual disability to his feet, or cause any injury to 
his back.  The preponderance of the evidence is therefore 
against a grant of service connection for either a bilateral 
foot disorder, or a back disorder with sciatic nerve 
involvement.  Because the evidence is not evenly balanced, 
the rule affording the appellant the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1996).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

B.  The Psychiatric Disorder.

The appellant is not claiming that he incurred a psychiatric 
disorder directly, but rather that he developed a psychiatric 
disorder because of the stress resulting because of his foot 
and back disorders.  This is therefore more accurately 
identified as a claim for secondary service connection.  As 
noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  However, as this decision has resulted in a 
determination that the disorders which the appellant is 
claiming are the cause of his acquired psychiatric disorder 
are not service-connected, there is no basis for the 
appellant's claim.

The United States Court of Veterans Appeals (Court) has held 
that in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  In 
view of the above, the Board must necessarily conclude that 
the criteria for entitlement to benefits not having been met, 
the appellant's claim lacks legal merit and, accordingly, 
must necessarily be denied.  38 C.F.R. § 3.310 (1999).


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a back disorder with sciatic nerve 
involvement is denied.

Service connection for an acquired psychiatric disorder is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

